Citation Nr: 1546340	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972, from July 1973 to August 1976 and from September 1987 to August 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed. 

The Board notes that the Veteran indicated in his notice of disagreement filed in May 2013 that he felt that his mental state played a part in his unemployability.  A claim for depressive disorder has been denied by the RO, service connection is not in effect for that disability, and is not part of the current appeal.  In that regard, while a statement of the case was issued concerning this issue in November 2012, the Veteran did not file a timely substantive appeal and at no time did VA treat the issue as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  As such, the issue pertaining to service connection for the psychiatric disorder is not before the Board. Inasmuch as he is asserting a claim in this regard, the Board does not have jurisdiction over the matter and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, through his multiple written statements that are a part of this appeal, that he is unable to obtain and sustain employment due to the aggregate effect of his service-connected disabilities, when considered in the context of his education, training, and work history.  In that regard, service connection is in effect for the following disabilities: hypertensive heart disease with an evaluation of 60% from August 29, 2014 and a rating of 30% prior thereto, right foot neurophagia with an evaluation of 10%, chronic allergic conjunctivitis with an evaluation of 10%, tinnitus with an evaluation of 10%, hypertension with an evaluation of 10%, left elbow epicondylitis with an evaluation of 10%, right elbow epicondylitis with an evaluation of 10%, GERD with an evaluation of 10 percent, residual rupture right Achilles tendon with an evaluation of 0%, hemorrhoids with an evaluation of 0%, erectile dysfunction with an evaluation of 0% and hearing loss with an evaluation of 0%; for a total combined service connected 70% from July 29, 2010 and 80% from August 29, 2014.  

The Board observes that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).

A review of the records provided by the Social Security Administration (SSA) shows the Veteran was awarded disability benefits in July 2011 as a result of non-service connected impairments of carpal tunnel syndrome and affective disorders.

While the Veteran has undergone multiple examinations for his individual disabilities, the Board finds that another VA examination concerning the functional impairment resulting from his service-connected disabilities of the elbows and right foot is warranted.  The VA examiner who conducted the March 2012 examination noted the Veteran's reports that he had difficulty with data entry, could not lift objects, do PT, go up and down stairs or drive as a result of his right foot and elbow conditions.  However, the examiner did not provide an objective assessment of the functional impairment resulting from the right foot and bilateral elbow disabilities.  Accordingly, the Veteran should be provided another VA examination that evaluates these service-connected disabilities and discusses the impact of the service-connected disabilities on his functional capabilities.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In this regard, it is also noted that the Veteran has a Counseling, Evaluation and Rehabilitation folder.  As these records are relevant to his claim they should be obtained on remand.

Also, as the Veteran asserts that his psychiatric disorder contributes to his unemployability, the service connection claim which was referred to the AOJ in the Introduction is inextricably intertwined with this claim.

Finally, the Spanish language documents in the electronic record, including Social Security Administration (SSA) records, should be translated on remand.

Accordingly, the case is REMANDED for the following action:

1.  Translate all documents which are in Spanish, including records received from SSA, and associate the translations with the record.  

2.  Obtain copies of the Veteran's VA treatment records dated from March 2015 to present.  All copies must be associated with the Veteran's VBMS claims file.

3.  Obtain the Veteran's Counseling, Evaluation, and Rehabilitation folder.  

4.  When the above actions have been accomplished, the Veteran should be afforded appropriate VA medical examinations to determine the functional impairments of the service-connected right foot and bilateral elbow disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  To the extent possible, the examiner should disassociate the functional impairment that results from nonservice-connected disabilities that affect the right foot and elbows, such as the nonservice-connected right shoulder disorder.  If such is not possible, the examiner should so state and explain why.  The claims file must be made available and reviewed by the examiner.  All opinions expressed should be accompanied by supporting rationale.

5.  Adjudicate the Veteran's inextricably intertwined claim for compensation for a psychiatric disorder.

6.   Upon completion of the above, and after taking any additional development action deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




